Citation Nr: 0718520	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  03-21 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include arthritis.

2.  Entitlement to service connection for left knee 
arthritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1984.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the veteran is already service connected 
for a disorder of the left knee, characterized as status post 
left knee injury, with a 20 percent disability rating 
assigned since 1992 (an intercurrent 100 percent evaluation 
was temporarily assigned based on post-surgical convalescence 
under 38 C.F.R. § 4.30).  He is also service connected for 
scarring of the left knee, rated noncompensably disabling.  
The left knee claim here is limited to service connection for 
arthritis.  

The Board in March 2003 remanded the appealed claims for 
development.  The claims were returned to the Board and in 
April 2006 the Board issued a decision denying service 
connection for left knee arthritis and a right knee 
disability, to include arthritis.  The veteran filed an 
appeal of that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In February 2007, the parties 
to the appeal filed a Joint Motion for Remand (Motion).  In a 
February 2007 Order, the Court granted the Motion and 
remanded the matter to the Board.  A copy of the Motion and 
Order are associated with the claims file.  

The Board received a statement from the veteran in May 2007 
stating that he had nothing further to submit and asking the 
Board to proceed immediately with the readjudication of his 
appeal after affording his representative an opportunity to 
review and submit additional argument.  The veteran's 
representative filed an "Appellant's Brief" later that 
month.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records reflect multiple complaints and 
treatment for bilateral knee disabilities.  The post service 
medical records give conflicting opinions as to whether or 
not the veteran currently has arthritis in his knees.  As 
pointed out in the parties Motion, given the discrepancies in 
the interpretation of the various MRI reports and x-rays of 
record with regard to the presence of arthritis, another 
nexus opinion is warranted in this case.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2006).  

It is unclear whether appellant has had treatment of either 
knee since the last decision.  He will have an opportunity to 
provide information while the case is in remand development.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
appellant and ascertain whether he has had 
treatment of either knee in the recent 
past.  If so, appropriate development 
should be undertaken to obtain pertinent 
records.  If not, or if no records are 
obtained, the claims file should contain 
documentation as to attempts made.

2.  The RO/AMC should provide the 
appellant with another VA examination, to 
be conducted by an orthopedist other than 
the individual who conducted the July 2005 
examination, which takes into account the 
appellant's history of knee injuries, 
prior treatment, and surgeries.  The 
examiner should provide an opinion as to 
whether the appellant has any current 
right knee disability, to include 
arthritis, and whether that disability is 
related to service.  The examiner should 
also address whether the appellant has 
left knee arthritis, and provide an 
opinion as to whether it is related to 
service, or to his service-connected left 
knee disability.  The examiner should 
thoroughly review the claims file prior to 
rendering an opinion.  

3.  After any other development the RO/AMC 
deems necessary is completed, the RO/AMC 
should readjudicate the issues on appeal 
based on a de novo review of all pertinent 
evidence.  If the benefits sought on 
appeal are not granted to the appellant's 
satisfaction, the RO/AMC should issue a 
supplemental statement of the case to the 
appellant and his representative and 
afford them the requisite opportunity for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


